IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-19-00227-CR

ROBERT RYAN ROSE,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                        From the County Court at Law No. 2
                                Ellis County, Texas
                              Trial Court No. 1811495


                             ABATEMENT ORDER

       The appellant’s brief is overdue in this appeal. The Clerk of the Court’s December

5, 2019 letter to appellant’s counsel states:

            Our records indicate that the appellant’s brief was due on or before
       November 27, 2019. To date, no brief has been filed.

              You will notice that the trial court has been copied with this letter as
       required by the Rules of Appellate Procedure. TEX. R. APP. P. 38.8(b)(2).
       Presumably, the purpose of notifying the trial court is to allow intervention
       by the trial court before the Court has to formally abate the proceeding for
       a hearing.
              Unless a brief or satisfactory response is received within 14 days, this
        Court must abate the appeal and order the trial court to immediately
        conduct a hearing pursuant to TEX. R. APP. P. 38.8(b)(2) & (3).

        Because appellant’s brief was not filed within 14 days, we abate this appeal to the

trial court to conduct any necessary hearings within 21 days of the date of this order in

accordance with Rule of Appellate Procedure 38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2),

(3).

        The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 35 days of the date of this Order. See id.


                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed January 15, 2020
RWR




Rose v. State                                                                            Page 2